Citation Nr: 1410859	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-00 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from February 1966 to February 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  


FINDINGS OF FACT

1.  Bilateral hearing loss is not related to service, and may not be presumed to have been so incurred.

2.  The evidence of record is at least in equipoise as to whether the Veteran's tinnitus is related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection, to include on a presumptive basis, for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that the VA has satisfied its duty to notify.  In a June 2010 letter, the Veteran was advised of how to substantiate his claim for service connection, his and VA's respective duties in developing the claim and as to the disability rating and effective date elements of his claim.

Moreover, the Veteran was afforded a VA examination in August 2010.  The examiner reviewed the case file, conducted the requisite hearing tests, and considered the Veteran's statements prior to rendering an opinion.  In August and September 2011, addendum opinions were provided.  Further, in August 2013, the Board requested a medical opinion through the Veterans Health Administration (VHA) concerning the etiology of the Veteran's bilateral hearing loss and tinnitus.  The Veteran and his representative were notified of the VHA opinion in accordance with 38 C.F.R. § 20.903(a) (2013).

The Veteran's service treatment records as well as service personnel records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. § 1110 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.303(a) (2013) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

In the case of any Veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 2013).  The term chronic disease includes organic diseases of the nervous system.  38 U.S.C.A. § 1101(3) (West 2002 & Supp. 2013); see also 38 C.F.R. § 3.309(a) (2013).  

Bilateral Hearing Loss

Here, the Veteran has submitted competent and credible evidence that he has a current disability - namely bilateral hearing loss.  The Veteran was afforded a VA examination in August 2010.  The examination revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
RIGHT
20
10
25
30
40
LEFT
15
10
20
45
55

The Maryland CNC speech recognition scores reflected 94 percent for the right ear and 94 percent for the left ear.  The examiner diagnosed the Veteran with normal to mild sensorineural hearing loss in the right ear and normal to moderate sensorineural hearing loss in the left ear.  The Veteran's audiological results meet the criteria for hearing loss as defined by VA regulations.  Thus, the evidence supports a finding of a current disability.  

Next, the Veteran has submitted evidence of an in-service injury.  Specifically, the Veteran stated that while stationed in Vietnam he was exposed to a rocket attack on a bomb dump.  He also stated that he drove a diesel tanker and was exposed to loud engine noise.  The Veteran's DD-214 lists his specialty as a heavy truck driver and the evidence shows that he had service in Vietnam.  Accordingly, the Board accepts the Veteran's account of in-service acoustic trauma.  

The Board requested a Veterans Health Administration opinion as the opinions of record appeared, at least in part, to be based on the absence of documented in-service hearing loss and no opinion fully addressed whether current hearing loss was related to service. 

For the reasons that follow, the Board finds that a relationship or "nexus" to service has not been established on either a direct or presumptive basis.  See 38 C.F.R. §§ 3.303, 3.309 (2013).  

Here, there is no evidence of hearing complaints in the Veteran's service treatment records.  The Board notes that the Veteran was seen for an earache in December 1966 and had his ears flushed in March 1967.  However, the Veteran's separation examination revealed no ear abnormalities.  The Veteran's December 1965 entrance audiogram revealed the following puretone thresholds, in decibels, converted into ISO-ANSI units:




HERTZ 



500
1000
2000
3000
4000
RIGHT
20
15
25
15
10
LEFT
10
15
15
5
10

By comparison, the Veteran's February 1968 separation audiogram revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
10
5
5
0
5

To that end, the Board acknowledges that the absence of a documented hearing disability in service is not always fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  On the contrary, when the regulatory requirements for such a disability are not met at separation, service connection may still be established through probative evidence that the current disability is service-related.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d) (2013).  

However, such probative evidence has not been presented here, including on a presumptive basis.  The November 2013 VHA opinion discussed the Veteran's service and medical history.  The reviewing audiologist concluded that it is less likely as not that the Veteran's current bilateral hearing loss is related to noise exposure in the military.  The audiologist reasoned that because the Veteran's separation audiogram results were within normal limits, there was no connection between his current hearing loss and service.  In support of her conclusion, the audiologist cited to an Institute of Medicine report which stated that there was "no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure."  She also noted that there was no significant threshold shift between the Veteran's entrance and separation audiograms.  The Board concludes that the VHA opinion is adequate as the audiologist reviewed the Veteran's claim folder, reviewed his past medical history and rendered an opinion supported by rationale.  

The Veteran has opined that his hearing loss is directly related to his active service.  In support of his opinion, he has cited to his confirmed noise exposure in service.  Specifically, he stated that his hearing was muffled following acoustic trauma in service.  While the Veteran is competent to report symptoms, he is not competent as a lay person to provide an opinion relating current sensorineural hearing loss to service as this is beyond the capacity of a lay person to observe.

Moreover, even if he were found competent to provide an etiological opinion and such was found credible, the November 2013 VHA opinion is more probative than the Veteran's statements.  The probative value of medical opinion evidence is based on the audiologist's knowledge and skill in analyzing the data and the medical conclusion that the examiner reaches.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The November 2013 opinion acknowledged the Veteran's active service history and lay statements.  Although the Veteran is competent to report the events he experienced in service and thereafter, an audiologist reviewed the history and determined that current the current sensorineural hearing loss disability was less likely than not related to service.  

The Board further finds that presumptive service connection is not warranted because the evidence does not show that a hearing loss disability was manifest to a degree of 10 percent of more within one year from the date of separation.  Regarding continuity of symptomatology, although the Veteran has asserted that his hearing loss began in service, it is noted that the Veteran's hearing was normal at the time of his separation examination and the Veteran did not report any hearing difficulties at that time.  The first complaint of hearing loss post-service did not occur until February 2004 at a VA outpatient visit - almost 40 years after his 1968 separation from service.  As hearing loss was not shown at the time of the separation examination, service connection based on continuity of symptomatology after separation is not warranted.  Moreover, the Veteran's statements are outweighed by the more probative VHA opinion which determined that it was less likely as not that current hearing loss is related to service.  

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for bilateral hearing loss must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

Here, there is credible evidence that the Veteran currently suffers from tinnitus.  Moreover, there is credible evidence that the Veteran was exposed to excessive noise/trauma while in service.  Therefore, the Board finds that the Veteran has met the first two requirements to establish service connection.  Further, the November 2013 VHA opinion discussed the Veteran's service and medical history.  The reviewing audiologist concluded that it is as least as likely as not that the Veteran's current tinnitus is related to noise exposure in the military.  She reasoned that relevant medical literature "acknowledges that tinnitus is often an immediate consequence of acoustic trauma and often a permanent issue with noise-induced hearing loss."  She further explained that the possibility of "delayed-onset tinnitus exists if there are necessary precursor conditions and a triggering factor."  She concluded that "delayed-onset tinnitus could occur even though the Veteran's audiometric exam at discharge did not show hearing loss or evidence of hearing threshold shift beyond normal variability."

In contrast, the Board notes that the August 2010 VA examiner opined that it is less likely as not that the Veteran's tinnitus was from military noise exposure.  She noted that there is a high correlation between hearing loss, tinnitus and noise exposure.  However, she reasoned that the normal hearing from service "strongly suggests any reported tinnitus is less likely to be from noise exposure."

In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  



____________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


